DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/15/2021, in response to claims 1-19 rejection from the non-final office action (04/15/2021), by amending claims 1, 4, 7-9, 13-18 and 20 and cancelling claims 2-3 and 6 is entered and will be addressed below.
The examiner notices Applicants did not cite support for the amendment. The examiner considers that “wherein the plate (13) is placed between the first heating area and the second heating area“ is supported by Specification, page 8, lines 17-18.
Election/Restrictions
Claim 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim.
Claim Interpretations
The newly added limitation of "the first heating area (4) extending from the bottom over two-thirds of a height of the evaporation cell (2), and the second heating area (6) extending down from the open end of the crucible over a third of the height of the evaporation cell", this is considered as "to" or “projected to”. As a result that there is no gap between the first heating area and the second heating area, the plate in the claimed "wherein the plate (13) is placed between the first heating area and the second heating area" of claim 1 should be interpreted as any plane that cross the plate (13) 

Note also the “from the bottom over two-thirds of a height of the evaporation cell” has antecedent of “an evaporation cell (2), including a plurality of heating resistors and a crucible (5) having an upper open end and a lower closed bottom”. Furthermore, there is no requirement that the plurality of heating resistors are independently controlled, and the heating resistors may be connected in parallel or in series or both.  Still furthermore, the two-thirds is based on the closed bottom of the evaporation cell (2), NOT based on the bottom of the crucible 5.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The “fixation means” of claims 16-18, this is considered as a plurality of rods or posts 16 (page 8, line 10) or the equivalence thereof.

The “at least one other opening (120) of said other plate (12) are staggered” of claim 5, this is considered as “said at least one opening 130 of said plate 13 (illustrated in FIG. 4) are staggered so as to prevent the passage of solid and/or liquid material between the inside and the outside of the crucible through the conical opening” (page 7, lines 10-11) and therefore, “to arrange in any of various zigzags, alternations, or overlappings of position or time”, see Merriam-Webster.com. 

Claims 13-15 each recites “said cap being adapted to thermally isolate the crucible”, while Applicants Specification states “Said cap is adapted to thermally isolate the crucible and hence to limit the thermal radiation of the substrate … The cap is made of a material chosen among tantalum, molybdenum or stainless steel” (page 9, lines 15-19). Therefore, “isolate” is to limit the thermal radiation, does not necessarily completely isolate the heat transfer. While the above passage implies reflection of heat, but the claim also includes a cap made of insulation material.

Claims 16-18 each recites “further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70)”, this limitation requires rods or posts between one of the lower part and the upper part. It does not necessarily need rods or posts between all plates/layers of the lower part and the upper part.

Applicants’ Fig. 3 shows three posts between upper part 20 and the lower part 21. However, there is no drawing indicating how tight the lower part 21 fit into the crucible 5. The claim will be examined with or without a passage between the edge of the lower part 21 and the crucible 5.

Note the designation of labels in the parenthesis of various claim is to help reader to understand the claim, these labels do not have patentable weight.
Claim Rejections - 35 USC § 103

Claims 1, 4-5, 7-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170233864, hereafter ‘864), in view of Marganski et al. (US 20080191153, hereafter ‘153).
‘654 teaches some limitations of:
	Claim 1: METAL DEPOSITION SOURCE ASSEMBLY AND DEPOSITING APPARATUS INCLUDING THE SAME (title), The crucible 120 may be installed inside configured to receive a load (3) of material to be evaporated or sublimated, the heater being adapted to heat the crucible containing the load and to generate a flow of vapour-phase material by evaporation or sublimation of the material of the load (3)”, note housing 110 is the claimed “evaporation cell” and heater 130 include a plane at the two-third from the bottom of the housing 110, see also Fig. 2 and Fig. 4),
Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the claimed “and a filtering insert (70) that includes”, the conic shape nozzle 240 is the claimed “an upper part (20) having a conical opening (11) configured to be placed at the open end of the crucible (5)”, and the inner plate 260, mesh plate 270, and the bead layer 250 is the claimed “and a lower part (21) comprising, from a top of the lower part to a bottom of the lower part, a plate (13) having at least one opening (130) and a grid (14), the lower part (21) being configured to be placed in the crucible (5) between the upper part (20) and the load (3)”),
wherein the heater is divided into first and second parts located respectively in a first heating area (4) and in a second heating area (6), the first heating area (4) extending from the bottom over two-thirds of a height of the evaporation cell (2), and the second heating area (6) extending down from the open end of the crucible over a third of the height of the evaporation cell“), 
The bead layer 150, when view from top, has zero or tiny line-of-sight opening (the claimed “wherein a total area of said at least one opening (130) of said plate (13) is less than or equal to 1% of a total surface area of said plate (13)”).

	‘864 does not teach the other limitations of:
	Claim 1: a plurality of heating resistors … the heating resistors (being adapted to heat the crucible and to generate a flow of vapour-phase material by evaporation or sublimation of the material of the load);
	wherein the heating resistors (are divided into …),
	wherein the plate (13) is placed between the first heating area and the second heating area.
Claims 16-18: further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70).

‘153 is an analogous art in the field of System For Delivery Of Reagents From Solid Sources Thereof (title), provides embodiments in which the level of solid source reagent remaining in a vaporizer container is readily determinable ([0216]), In such interior volume 1212 is contained a quantity of initially solid source material 1218 that may for example be in a liquid or semisolid form, owing to heating of the solid source material (heating means not shown in FIG. 20). The solid source material 1218 is overlaid by a porous plate member 1216 secured at the lower end of a shaft 1214, as shown ([0181], 2nd sentence, porous plate member 1216 corresponds to the claimed “a plate”). ‘153 teaches that the solid source reagent delivery system includes a vessel defining an enclosed volume holding the solid source material, in which the vessel is adapted to employ cartridge heaters, e.g., in the form of thin, cylindrical, resistive heaters ([0201]), As material is deleted from the vaporizer vessel, the surface area of material in contact with the heated vaporizer vessel (e.g., by contact of the solid source material with a heated wall or heated support structure in the vessel) will decrease. The steady state pressure will in consequence begin to diminish, at an given flow rate and temperature, as the level of material begins to approach exhaustion. This drop in steady-state pressure can be correlated to the amount of residual material in the vaporizer vessel ([0219]), Generally, the vessel is externally heated, to ensure that vapors do not condense subsequent to their generation. For this purpose, the vessel may be provided with exteriorly circumscribing heating jackets 38, 40, and 42, along the portion of the vessel that is contacted by solid source material during the progressive vapor dispensing operation, as well as a vapor space heating jacket 39 ([0076], Fig. 1 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added shaft 1214 that moves down as material is depleted in the vessel, as taught by ‘153, to the mesh plates 270 and the bead layer 250 of ‘864, and to have replaced heater 230 in Fig. 4 of ‘864 with resistive heaters 38, 40, 42, and 39, for the purpose of readily determine the reagent remaining in a vaporizer and minimizing the adverse effect of pressure drop in fluid dispensing system components and flow circuitry, as taught by ‘153 ([0216] and [0019]). As a result, the mesh plates 270 and the bead layer 250 would pass through two-thirds from the bottom of the evaporation cell during operation in the combined apparatus. Note shaft 1214 reads into the claimed “fixation means” of claims 16-18.

In case Applicants argue that the first heating area and the second heating area have to be independent heaters (it does not appear to have support in Applicants’ Specification), the lower heating jackets 38, 50, and 42 is about 60% from the bottom, plus the bottom portion of the housing 210 (labelled as 211 in Fig. 4 of ‘864), these heating jackets (the claimed first heating area) would have been about 2/3 from the bottom of the evaporation cell, depending on the relative size of the crucible to the evaporation cell.

	‘864 further teaches the limitations of:
	Claim 4: Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the claimed “wherein the lower part (21) further comprises an other plate (12) having at least one other opening (120)”, note any two of the upper mesh plate 270, the bead layer 250,  or the lower mesh plate 270 can be mapped to the claimed “plate” and “an other plate”).
	Claim 5: Fig. 2A or 2B shows the bead layer 150 has a tortuous path, therefore, not aligned with the holes 261 of the inner plate 260 (the claimed “wherein said at least one opening (130) of said plate (13) and said at least one other opening (120) of said other plate (12) are staggered”).
	Claims 7-9: Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the upper mesh plate 270 is the claimed “said plate”, the bead layer 250 is the claimed “the grid”, and the bottom mesh plate 270 is the claimed “another grid”, The opening 271, see Fig. 5, is clearly larger than the tortuous path of the bead layer 150/260, the claimed “wherein the lower part (21) comprises, from the top to the bottom, said plate (13), the grid (14), and an other grid (15), said other grid (15) comprising pores and the grid (14) having pores that are of smaller size than pores of said other grid (15)”, note claims 8-9, being dependent on claims 4-5, requires four layers/plates and the four layers in Fig. 4 corresponds to these layers/plates).
	Claims 10-12: Fig. 4 shows the nozzle 240 has a conical opening inclining toward center (the claimed “wherein the conical opening (11) of the filtering insert (70) forms a cone of revolution having a truncated apex and a base”).
	Claim 19: Referring to FIG. 6, the metal depositing apparatus 300 may include a chamber 301, the metal deposition source assembly 100 ([0062]), The chamber 301 may be a vacuum chamber in which a metal thin film is deposited on a substrate 320 of an organic light-emitting display apparatus ([0063], the claimed “An apparatus for depositing a film of material on a substrate (10), comprising an evaporation device according to claim 1 and a vacuum deposition chamber (1), said deposition apparatus being adapted to deposit at least one film of said vapour-phase material on a substrate (10)”).

In case Applicants argue that ‘864 does not specifically teach the opening ratio of the bead layer 150/250 (last two lines of claim 1).

‘864 further teaches that the bead layer 150, and a splash phenomenon may occur such that a portion of the deposition material M, which has not vaporized yet and is in a liquid state, may bounce off toward the substrate or the nozzle 140 ([0047], last sentence), minute spaces may be formed between the adjacent beads 150a and 150b 

‘864 discloses the claimed invention except for opening ratio of the bead layer.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the minute spaces in the bead layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864 and ‘153, as being applied to claims 1, 10, and 12 rejection above, further in view of Yi et al. (US 20050039684, hereafter ‘684).
The combination of ‘864 and ‘153 does not teach the limitations of:
Claims 13-15: wherein the filtering insert (70) further comprises a cap having an opening located around the conical opening (11) of the filtering insert (70), said cap being adapted to thermally isolate the crucible (5).

‘684 is an analogous art in the field of Evaporation Source For Evaporating An Organic Electroluminescent Layer (title), particularly with a conic opening cell cap with a truncated apex as shown in Figs. 2-4. ‘684 criticizes that a part of the vaporized evaporation material emitted through the cell cap aperture 1A-1 is deposited around the cell cap aperture 1A-1 due to lower temperature thereabout. As the evaporation process 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added cover 25 and reflectors 26, 27 of ‘684 to the nozzle 240 of ‘864, for the purpose of preventing clogging, as taught by ‘684 (abstract).
Alternatively, claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864 and ‘153, as being applied to claims 1, 4, and 7 rejection above, in view of Keum et al. (US 20040035366, hereafter ‘366).
In case Applicants argue that the fixation means should be three rods/posts such that combination of ‘864 and ‘153 does not teach the limitations of:
Claims 16-18: further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70).



Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added posts 33 of ‘167 to connect  the top of the crucible nozzle 240 to the mesh plates 270 and the bead layers 250 of ‘864, for the purpose of reducing improper deposition due to scattered organic compound lumps created by a sudden vaporization of the organic compound, as taught by ‘366 ([0015]) and/or for its suitability for preventing splashing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
In regarding to 35 USC 112 rejection, see the top of page 9, Applicants’ amendment overcomes the rejection.
In regarding to Park ‘864, Applicants assert that ‘864 does not teach a plate with less than 1% of opening of the surface area of the plate.
This argument is found not persuasive.
The examiner maintains that “The bead layer 150, when view from top, has zero or tiny line-of-sight opening” (this applies to bead layer 250 of Fig. 4 too).

‘864 further teaches that the bead layer 150, and a splash phenomenon may occur such that a portion of the deposition material M, which has not vaporized yet and is in a liquid state, may bounce off toward the substrate or the nozzle 140 ([0047], last sentence), minute spaces may be formed between the adjacent beads 150a and 150b of the bead layer 150. The vaporized deposition material M may pass through the minute spaces and move to an upper portion of the metal deposition source assembly 100 ([0051]). Therefore, the minute space is an effect parameter. 

‘864 discloses the claimed invention except for opening ratio of the bead layer.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the minute spaces in the bead layer, since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In case Applicants argue that the plate, or amendment the claim to a planar plate, the above optimization to minute spaces to prevent splash is applicable to a planar plate.

The examiner removes Lee ‘654 to simplify the rejection. The examiner considers that ‘654 in view of ‘153 and ‘914 as well as other cited references would be applicable to the rejection of all current claims. These references may be applied in the future prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5714008 is cited for translatable hollow frusto-conical section 32 (Fig. 1) to control vapor flux. 

US 20170159167 is cited for reflectors 60 (Fig. 2). US 20050034671 is cited for upper and lower heater and conic nozzle with a truncated apex (Fig. 2). US 20070101940 is cited for spacers/posts 136 holding multiple filters 133, 134 (Fig. 1). Applicants’ IDS KR 20130031446 also reads into some claims as 102(a1) rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEATH T CHEN/Primary Examiner, Art Unit 1716